UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1405



RICKY  HAGENBUCH;  CATHY HAGENBUCH;    RICKY
HAGENBUCH BUILDING CONTRACTOR, INCORPORATED;
HEALTHFUL LIVING,

                                            Plaintiffs - Appellants,

          versus


COMPAQ COMPUTER CORPORATION; SBC COMMUNICA-
TIONS, INCORPORATED, d/b/a Southwestern Bell
Telephone Company; PACIFIC BELL TELEPHONE
COMPANY; SOUTHWESTERN BELL INTERNET SERVICES,
INCORPORATED, d/b/a SBC Internet Services,
Incorporated; PACIFIC BELL INTERNET SERVICES;
SBC ADVANCED SOLUTIONS, INCORPORATED, a/k/a
ASI,

                                             Defendants - Appellees,

          and


AMERITECH, INCORPORATED; DSL      TECHNOLOGIES,
INCORPORATED;  ASI  COMPUTER      TECHNOLOGIES,
INCORPORATED,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-00-2073-A)


Submitted:   September 28, 2001           Decided:   October 16, 2001
Before WIDENER, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen R. Palmer, STEPHEN R. PALMER, ESQ., P.C., Alexandria,
Virginia, for Appellants. Kent A. Gardiner, Christopher J. Huber,
James C. Cooper, CROWELL & MORING, L.L.P., Washington, D.C.; Emily
M. Yinger, James S. Rixse, HOGAN & HARTSON, L.L.P., McLean,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal from the district court’s order dismissing

their civil complaint for failure to state a claim under Fed. R.

Civ. P. 12(b)(6).   Our review of the record included on appeal and

the parties’ briefs discloses no reversible error. Accordingly, we

affirm on the reasoning of the district court. Hagenbuch v. Compaq

Computer Corp., No. CA-00-2073-A (E.D. Va. filed Feb. 7, 2001;

entered Feb. 8, 2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                          AFFIRMED




                                 2